Name: Commission Implementing Regulation (EU) No 1287/2014 of 28 November 2014 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade;  cooperation policy;  foodstuff;  trade policy;  agricultural activity
 Date Published: nan

 4.12.2014 EN Official Journal of the European Union L 348/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1287/2014 of 28 November 2014 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Commission Regulation (EC) No 1235/2008 (2) provides for a period for the control bodies and control authorities to submit their request for recognition for the purpose of compliance in accordance with Article 32 of Regulation (EC) No 834/2007. As the implementation of the provisions regarding the import of compliant products is still under assessment and the related guidelines, models, questionnaires and the necessary electronic transmission system are still under development, the deadline for the submission of requests by control bodies and control authorities should be prolonged. (2) Annex III to Regulation (EC) No 1235/2008 sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (3) According to the information provided by Israel, the relevant production standard has been changed and the recognition of one of the previously recognised control bodies has been withdrawn. (4) According to the information provided by Tunisia, the recognition of one control body, which has stopped its activities due to a merger, has been withdrawn, while the other body involved in the merger has been added to the list of control bodies recognised by Tunisia. The recognition of two other control bodies has been withdrawn. (5) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (6) The Commission has received and examined requests from control bodies to be included in the list set out in Annex IV to Regulation (EC) No 1235/2008, as well as requests to amend the specifications of listed control bodies. (7) Control bodies in respect of which the subsequent examination of all information received led to the conclusion that they comply with the relevant requirements should be included in Annex IV to Regulation (EC) No 1235/2008. Specifications of control bodies listed in that Annex in respect of which the examination of all information received led to the conclusion that the relevant requirements are fulfilled should be amended. (8) The Commission has received information in the form of concise annual reports submitted by 31 March 2013 or 28 February 2014 in accordance with Article 12(1)(b) of Regulation (EC) No 1235/2008 and by means of communications with control bodies. (9) According to Article 12(1)(c) of Regulation (EC) No 1235/2008, the Commission may, in the light of the information received or in the light of the absence of information required, at any time amend the specifications or suspend the entry of a control body in Annex IV to that Regulation. On that basis, specifications of control bodies in respect of which the examination of all information received led to the conclusion that the relevant requirements were no longer respected should be amended. (10) IMOswiss AG, listed in Annex IV to Regulation (EC) No 1235/2008, informed the Commission on 17 June 2014 that it had stopped its activity in China. Furthermore, additional information provided by IMOswiss AG on 7 March 2014 to the annual report 2012 included the statement by the assessment body Swiss Accreditation Service that Brazil and Suriname were not included in its assessment of IMOswiss AG. IMOswiss AG was invited by the Commission to provide another assessment report in accordance with the requirements of Regulation (EC) No 834/2007, but it did not reply within the deadline set. Those countries should therefore be removed from the specifications of IMOswiss AG in Annex IV to Regulation (EC) No 1235/2008 until satisfactory information is provided. (11) Organic Food Development Center is listed in Annex IV to Regulation (EC) No 1235/2008 for China. The Commission has requested further information on the annual report of Organic Food Development Center as regards control activities in 2012. In addition, in the light of multiple pesticide residues found in samples of organic products imported into the Union from China, the Commission has requested Organic Food Development Center to take action and apply reinforced control measures in relation to China. The Commission did not receive any reply to those requests within the deadlines set. Organic Food Development Center should therefore be removed from the list in Annex IV to Regulation (EC) No 1235/2008 until satisfactory information is provided. (12) According to the information received from IBD Certifications Ltd and Organska Kontrola, listed in Annex IV to Regulation (EC) No 1235/2008, their addresses have changed. (13) IMO Control Private Limited notified the Commission of changes concerning the internet address. (14) Istituto Mediterraneo di Certificazione s.r.l. (IMC) and CCPB Srl notified to the Commission that the two control bodies have merged their activities since 1 July 2014, that IMC has ceased operations and that CCPB Srl will continue its activities. Istituto Mediterraneo di Certificazione s.r.l. should therefore be withdrawn from the list in Annex IV to Regulation (EC) No 1235/2008. (15) According to Article 12(2) of Regulation (EC) No 1235/2008, the Commission may, in certain cases, withdraw a control body, or a reference to a specific product category or to a specific third country in relation to that control body, from the list in Annex IV to that Regulation. On that basis, control bodies for which the examination of all information received led to the conclusion that they do not comply with the relevant requirements should be withdrawn from that list. (16) Bio Latina Certificadora is listed in Annex IV to Regulation (EC) No 1235/2008. Bio Latina Certificadora had been requested by the Commission to supply the results of its investigations on six irregularity cases notified by the Commission, but it did not reply within the deadline set, nor after being reminded. Therefore, the countries and product categories concerned should be withdrawn from the scope of its recognition as set out in Annex IV to Regulation (EC) No 1235/2008. Furthermore, Bio Latina Certificadora notified the Commission of changes to its address that should be reflected in its entry in that Annex. (17) Australian Certified Organic, BCS Ã ko-Garantie GmbH, Bioagricert S.r.l., Control Union Certifications and Organic agriculture certification Thailand are listed in Annex IV to Regulation (EC) No 1235/2008 for Burma/Myanmar. In accordance with the recommended name to be used in Union acts, Burma/Myanmar should be replaced by Myanmar/Burma. (18) Annex IV to Regulation (EC) No 1235/2008 as amended by Commission Implementing Regulation (EU) No 355/2014 (3) lists Bioagricert S.r.l. as a recognised control body for product category A. Since India is listed in Annex III to Regulation (EC) No 1235/2008 for product categories A and F, Bioagricert S.r.l could not have been recognised for India for those product categories in accordance with Article 10(2)(b) of Regulation (EC) No 1235/2008. The recognition for product category A should therefore be deleted. Bioagricert S.r.l. had been invited by the Commission not to certify products falling within product category A on the basis of the erroneous reference to that product category. (19) Annex IV to Regulation (EC) No 1235/2008 as amended by Commission Implementing Regulation (EU) No 829/2014 (4) contains an error in relation to the code number for Zambia for the control body Control Union Certifications. That error should be corrected. (20) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended and corrected accordingly. (21) In order to ensure the timely extension of the deadline for the submission of requests for recognition for the purpose of compliance in accordance with Article 32 of Regulation (EC) No 834/2007, this Regulation should enter into force on the day following that of its publication. However, in order to allow the operators to adapt to the amendments made to the lists in Annexes III and IV to Regulation (EC) No 1235/2008, the provisions amending those Annexes should apply only after a reasonable time period. (22) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) in Article 4(1), 31 October 2014 is replaced by 31 October 2015; (2) Annex III is amended in accordance with Annex I to this Regulation; (3) Annex IV is amended and corrected in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. However, points (2) and (3) of Article 1 shall apply from 24 December 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Commission Implementing Regulation (EU) No 355/2014 of 8 April 2014 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 106, 9.4.2014, p. 15). (4) Commission Implementing Regulation (EU) No 829/2014 of 30 July 2014 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 228, 31.7.2014, p. 9). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) the entry relating to Israel is amended as follows: (a) point 3 is replaced by the following: 3. Production standard: Law for the Regulation of Organic Produce, 5765-2005, and its relevant Regulations ; (b) in point 5, the row for IL-ORG-005 is deleted; (2) in the entry relating to Tunisia, point 5 is replaced by the following: 5. Control bodies: Code number Name Internet address TN-BIO-001 Ecocert SA en Tunisie www.ecocert.com TN-BIO-003 BCS www.bcs-oeko.com TN-BIO-006 Institut National de la Normalisation et de la PropriÃ ©tÃ © Industrielle (INNORPI) www.innorpi.tn TN-BIO-007 Suolo e Salute www.suoloesalute.it TN-BIO-008 CCPB Srl www.ccpb.it ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended and corrected as follows: (1) in the entry relating to Australian Certified Organic, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Australia AU-BIO-107  x  x  x China CN-BIO-107 x   x   Cook Islands CK-BIO-107 x      Fiji FJ-BIO-107 x   x   Falkland Islands FK-BIO-107  x     Hong Kong HK-BIO-107 x   x   Indonesia ID-BIO-107 x   x   South Korea KR-BIO-107    x   Madagascar MG-BIO-107 x   x   Myanmar/Burma MM-BIO-107 x   x   Malaysia MY-BIO-107 x   x   Papua New Guinea PG-BIO-107 x   x   Singapore SG-BIO-107 x   x   Taiwan TW-BIO-107 x   x   Thailand TH-BIO-107 x   x   Tonga TO-BIO-107 x   x   Vanuatu VU-BIO-107 x   x   (2) in the entry relating to BCS Ã ko-Garantie GmbH, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-141 x   x   Algeria DZ-BIO-141 x   x   Angola AO-BIO-141 x   x   Armenia AM-BIO-141 x   x   Azerbaijan AZ-BIO-141 x   x   Belarus BY-BIO-141 x   x x  Bolivia BO-BIO-141 x   x   Botswana BW-BIO-141 x   x   Brazil BR-BIO-141 x x  x x  Cambodia KH-BIO-141 x   x   Chad TD-BIO-141 x   x   Chile CL-BIO-141 x x x x  x China CN-BIO-141 x x x x x x Colombia CO-BIO-141 x x  x   Costa Rica CR-BIO-141   x    CÃ ´te d'Ivoire CI-BIO-141 x   x x  Cuba CU-BIO-141 x x  x   Dominican Republic DO-BIO-141 x   x   Ecuador EC-BIO-141 x x x x x  Egypt EG-BIO-141 x   x   El Salvador SV-BIO-141 x x  x x  Ethiopia ET-BIO-141 x x  x x  Georgia GE-BIO-141 x   x x  Ghana GH-BIO-141 x   x   Guatemala GT-BIO-141 x   x x  Guinea-Bissau GW-BIO-141 x   x  x Haiti HT-BIO-141 x   x   Honduras HN-BIO-141 x   x x  Hong Kong HK-BIO-141 x   x   India IN-BIO-141    x   Indonesia ID-BIO-141 x   x   Iran IR-BIO-141 x x  x   Japan JP-BIO-141 x   x   Kenya KE-BIO-141    x   Kosovo (1) XK-BIO-141 x   x x  Kyrgyzstan KG-BIO-141 x   x x  Laos LA-BIO-141 x   x   Lesotho LS-BIO-141 x   x   Former Yugoslav Republic of Macedonia MK-BIO-141 x   x   Malawi MW-BIO-141 x   x   Malaysia MY-BIO-141 x   x   Mexico MX-BIO-141 x x  x x  Moldova MD-BIO-141 x   x   Montenegro ME-BIO-141 x   x   Mozambique MZ-BIO-141 x   x   Myanmar/Burma MM-BIO-141 x  x x   Namibia NA-BIO-141 x   x   Nicaragua NI-BIO-141 x x  x x  Oman OM-BIO-141 x   x x  Panama PA-BIO-141 x   x   Paraguay PY-BIO-141 x x  x x  Peru PE-BIO-141 x   x x  Philippines PH-BIO-141 x  x x   Russia RU-BIO-141 x   x x  Saudi Arabia SA-BIO-141 x x  x x  Senegal SN-BIO-141 x   x   Serbia RS-BIO-141 x   x   South Africa ZA-BIO-141 x x  x x  South Korea KR-BIO-141 x  x x x  Sri Lanka LK-BIO-141 x   x   Sudan SD-BIO-141 x   x   Swaziland SZ-BIO-141 x   x   French Polynesia PF-BIO-141 x   x   Taiwan TW-BIO-141 x  x x   Tanzania TZ-BIO-141 x   x   Thailand TH-BIO-141 x  x x x  Turkey TR-BIO-141 x x  x x  Uganda UG-BIO-141 x   x   Ukraine UA-BIO-141 x   x x  United Arab Emirates AE-BIO-141 x   x   Uruguay UY-BIO-141 x x  x x  Venezuela VE-BIO-141 x   x   Vietnam VN-BIO-141 x  x x   ; (3) in the entry relating to Bioagricert S.r.l., point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Brazil BR-BIO-132 x   x   Cambodia KH-BIO-132 x   x   China CN-BIO-132 x   x   Ecuador EC-BIO-132 x   x   French Polynesia PF-BIO-132 x   x   India IN-BIO-132    x   Laos LA-BIO-132 x   x   Nepal NP-BIO-132 x   x   Mexico MX-BIO-132 x x  x   Morocco MA-BIO-132 x   x   Myanmar/Burma MM-BIO-132 x   x   San Marino SM-BIO-132    x   Serbia RS-BIO-132 x x     South Korea KR-BIO-132 x   x   Thailand TH-BIO-132 x x  x   Togo TG-BIO-132 x   x   Turkey TR-BIO-132 x   x   Ukraine UA-BIO-132- x   x   (4) the entry relating to Bio Latina Certificadora is amended as follows: (a) point 1 is replaced by the following: 1. Address: Jr. Domingo MillÃ ¡n 852, JesÃ ºs Maria, Lima 11, Lima- Peru ; (b) point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Bolivia BO-BIO-118 x x  x   Colombia CO-BIO-118 x   x   Guatemala GT-BIO-118 x   x   Honduras HN-BIO-118 x   x   Mexico MX-BIO-118 x   x   Nicaragua NI-BIO-118  x  x   Panama PA-BIO-118 x   x   Peru PE-BIO-118  x x x   El Salvador SV-BIO-118 x   x   Venezuela VE-BIO-118 x   x   (5) in the entry relating to CCPB Srl, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F China CN-BIO-102 x   x   Egypt EG-BIO-102 x x  x   Iraq IQ-BIO-102 x   x   Lebanon LB-BIO-102 x x  x   Morocco MA-BIO-102 x x  x   Philippines PH-BIO-102 x   x   San Marino SM-BIO-102 x x  x   Syria SY-BIO-102 x   x   Tunisia TN-BIO-102  x     Turkey TR-BIO-102 x x  x   (6) in the entry relating to CERES Certification of Environmental Standards GmbH, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-140 x x  x   Azerbaijan AZ-BIO-140 x   x   Benin BJ-BIO-140 x   x   Bolivia BO-BIO-140 x x  x   Burkina Faso BF-BIO-140 x   x   Bhutan BT-BIO-140 x   x   Brazil BR-BIO-140 x x  x   Chile CL-BIO-140 x x  x   China CN-BIO-140 x x  x   Colombia CO-BIO-140 x x  x   Dominican Republic DO-BIO-140 x x  x   Ecuador EC-BIO-140 x x  x   Egypt EG-BIO-140 x x  x   Ethiopia ET-BIO-140 x x  x   Ghana GH-BIO-140 x Grenada GD-BIO-140 x x  x   Indonesia ID-BIO-140 x x  x   Iran IR-BIO-140 x   x   Jamaica JM-BIO-140 x x  x   Kazakhstan KZ-BIO-140 x   x   Kenya KE-BIO-140 x x  x   Kyrgyzstan KG-BIO-140 x   x   The former Yugoslav Republic of Macedonia MK-BIO-140 x x  x   Mali ML-BIO-140 x   x   Mexico MX-BIO-140 x x  x   Moldova MD-BIO-140 x x  x   Morocco MA-BIO-140 x x  x   Papua New Guinea PG-BIO-140 x x  x   Paraguay PY-BIO-140 x x  x   Peru PE-BIO-140 x x  x   Philippines PH-BIO-140 x x  x   Russia RU-BIO-140 x x  x   Rwanda RW-BIO-140 x x  x   Saudi Arabia SA-BIO-140 x x  x   Senegal SN-BIO-140 x   x   Serbia RS-BIO-140 x x  x   Singapore SG-BIO-140 x x  x   South Africa ZA-BIO-140 x x  x   Saint Lucia LC-BIO-140 x x  x   Taiwan TW-BIO-140 x x  x   Tanzania TZ-BIO-140 x x  x   Thailand TH-BIO-140 x x  x   Turkey TR-BIO-140 x x  x   Togo TG-BIO-140 x   x   Uganda UG-BIO-140 x x  x   Ukraine UA-BIO-140 x x  x   Uzbekistan UZ-BIO-140 x x  x   Vietnam VN-BIO-140 x x  x   (7) in the entry relating to Control Union Certifications, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-149 x x x x x x Albania AL-BIO-149 x x x x x x Bermuda BM-BIO-149 x x x x x x Bhutan BT-BIO-149 x x x x x x Brazil BR-BIO-149 x x x x x x Burkina Faso BF-BIO-149 x x x x x x Cambodia KH-BIO-149 x x x x x x Canada CA-BIO-149   x    China CN-BIO-149 x x x x x x Colombia CO-BIO-149 x x x x x x Costa Rica CR-BIO-149  x x  x  CÃ ´te d'Ivoire CI-BIO-149 x x x x x x Dominican Republic DO-BIO-149 x x x x x x Ecuador EC-BIO-149 x x x x x x Egypt EG-BIO-149 x x x x x x Ethiopia ET-BIO-149 x x x x x x Ghana GH-BIO-149 x x x x x x Guinea GN-BIO-149 x x x x x x Honduras HN-BIO-149 x x x x x x Hong Kong HK-BIO-149 x x x x x x India IN-BIO-149  x x x x  Indonesia ID-BIO-149 x x x x x x Iran IR-BIO-149 x x x x x x Israel IL-BIO-149  x x  x  Japan JP-BIO-149  x x  x  South Korea KR-BIO-149 x x x x x x Kyrgyzstan KG-BIO-149 x x x x x x Laos LA-BIO-149 x x x x x x Former Yugoslav Republic of Macedonia MK-BIO-149 x x x x x x Malaysia MY-BIO-149 x x x x x x Mali ML-BIO-149 x x x x x x Mauritius MU-BIO-149 x x x x x x Mexico MX-BIO-149 x x x x x x Moldova MD-BIO-149 x x x x x x Mozambique MZ-BIO-149 x x x x x x Myanmar/Burma MM-BIO-149 x x x x x x Nepal NP-BIO-149 x x x x x x Nigeria NG-BIO-149 x x x x x x Pakistan PK-BIO-149 x x x x x x Occupied Palestinian territory PS-BIO-149 x x x x x x Panama PA-BIO-149 x x x x x x Paraguay PY-BIO-149 x x x x x x Peru PE-BIO-149 x x x x x x Philippines PH-BIO-149 x x x x x x Rwanda RW-BIO-149 x x x x x x Serbia RS-BIO-149 x x x x x x Sierra Leone SL-BIO-149 x x x x x x Singapore SG-BIO-149 x x x x x x South Africa ZA-BIO-149 x x x x x x Sri Lanka LK-BIO-149 x x x x x x Switzerland CH-BIO-149   x    Syria SY-BIO-149 x x x x x x Tanzania TZ-BIO-149 x x x x x x Thailand TH-BIO-149 x x x x x x Timor-Leste TL-BIO-149 x x x x x x Turkey TR-BIO-149 x x x x x x Uganda UG-BIO-149 x x x x x x Ukraine UA-BIO-149 x x x x x x United Arab Emirates AE-BIO-149 x x x x x x United States US-BIO-149   x    Uruguay UY-BIO-149 x x x x x x Uzbekistan UZ-BIO-149 x x x x x x Vietnam VN-BIO-149 x x x x x x Zambia ZM-BIO-149 x x x x x x (8) in the entry relating to Ecocert SA, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Algeria DZ-BIO-154 x   x   Andorra AD-BIO-154 x   x   Azerbaijan AZ-BIO-154 x   x   Bahrain BH-BIO-154    x   Benin BJ-BIO-154 x   x   Bosnia and Herzegovina BA-BIO-154 x   x   Brazil BR-BIO-154 x x  x x x Brunei BN-BIO-154   x    Burkina Faso BF-BIO-154 x   x   Burundi BI-BIO-154 x   x   Cambodia KH-BIO-154 x   x   Cameroon CM-BIO-154 x   x   Canada CA-BIO-154    x   Chad TD-BIO-154 x      China CN-BO-154 x x x x x x Colombia CO-BIO-154 x   x  x Comoros KM-BIO-154 x   x   CÃ ´te d'Ivoire CI-BIO-154 x   x   Cuba CU-BIO-154 x   x   Dominican Republic DO-BIO-154 x   x   Ecuador EC-BIO-154 x  x x x  Fiji FJ-BIO-154 x   x   Ghana GH-BIO-154 x   x   Guatemala GT-BIO-154 x   x   Guinea GN-BIO-154 x   x   Guyana GY-BIO-154 x   x   Haiti HT-BIO-154 x   x   India IN-BIO-154   x x   Indonesia ID-BIO-154 x   x   Iran IR-BIO-154 x   x   Japan JP-BIO-154    x   Kazakhstan KZ-BIO-154 x      Kenya KE-BIO-154 x   x   Kuwait KW-BIO-154 x   x   Kyrgyzstan KG-BIO-154 x   x   Laos LA-BIO-154 x   x   Former Yugoslav Republic of Macedonia MK-BIO-154 x   x  x Madagascar MG-BIO-154 x x x x   Malawi MW-BIO-154 x   x   Malaysia MY-BIO-154 x x  x   Mali ML-BIO-154 x   x   Mauritius MU-BIO-154 x   x   Mexico MX-BIO-154 x   x   Moldova MD-BIO-154 x   x   Monaco MC-BIO-154 x   x x  Mongolia MN-BIO-154 x      Morocco MA-BIO-154 x x x x  x Mozambique MZ-BIO-154 x  x x   Namibia NA-BIO-154 x      Nepal NP-BIO-154 x   x   Niger NE-BIO-154 x      Nigeria NG-BIO-154 x      Pakistan PK-BIO-154 x     x Paraguay PY-BIO-154 x   x   Peru PE-BIO-154 x   x   Philippines PH-BIO-154 x   x x x Russia RU-BIO-154 x      Rwanda RW-BIO-154 x   x   Sao Tome and Principe ST-BIO-154 x   x   Saudi Arabia SA-BIO-154 x   x x x Senegal SN-BIO-154 x   x   Serbia RS-BIO-154 x   x  x Somalia SO-BIO-154 x   x   South Africa ZA-BIO-154 x x  x x x South Korea KR-BIO-154 x   x   Sudan SD-BIO-154 x   x   Swaziland SZ-BIO-154 x   x   Syria SY-BIO-154 x   x   Tanzania TZ-BIO-154 x   x   Thailand TH-BIO-154 x x x x  x Togo TG-BIO-154 x   x   Tunisia TN-BIO-154   x x   Turkey TR-BIO-154 x x x x x x Uganda UG-BIO-154 x   x   Ukraine UA-BIO-154 x      United Arab Emirates AE-BIO-154 x   x   United States US-BIO-154   x    Uruguay UY-BIO-154 x x  x   Uzbekistan UZ-BIO-154 x      Vanuatu VU-BIO-154 x     x Vietnam VN-BIO-154 x   x   Zambia ZM-BIO-154 x   x   Zimbabwe ZW-BIO-154 x   x  x (9) the entry relating to Ecoglobe is amended as follows: (a) point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-112 x   x   Armenia AM-BIO-112 x   x   Belarus BY-BIO-112 x   x   Iran IR-BIO-112 x   x   Kazakhstan KZ-BIO-112 x   x   Kyrgyzstan KG-BIO-112 x   x   Pakistan PK-BIO-112 x   x   Russia RU-BIO-112 x   x   Tajikistan TJ-BIO-112 x   x   Turkmenistan TM-BIO-112 x   x   Ukraine UA-BIO-112 x   x   Uzbekistan UZ-BIO-112 x   x   (b) point 4 is replaced by the following: 4. Exceptions: in-conversion products ; (10) in the entry relating to IBD Certifications Ltd, point 1 is replaced by the following: 1. Address: Rua Amando de Barros 2275, Centro, CEP: 18.602.150, Botucatu SP, Brazil ; (11) in the entry relating to IMOswiss AG, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-143 x x  x   Albania AL-BIO-143 x   x   Armenia AM-BIO-143 x   x   Azerbaijan AZ-BIO -143 x   x   Bangladesh BD-BIO-143 x  x x   Bolivia BO-BIO-143 x   x   Bosnia and Herzegovina BA-BIO-143 x   x   Burkina Faso BF-BIO-143 x      Cameroon CM-BIO-143 x      Canada CA-BIO-143 x   x   Chile CL-BIO-143 x x x x  x Colombia CO-BIO-143 x   x   Democratic Republic of Congo CD-BIO-143 x   x   CÃ ´te d'Ivoire CI-BIO-143 x   x   Dominican Republic DO-BIO-143 x   x   Ecuador EC-BIO-143 x  x    El Salvador SV-BIO-143 x   x   Ethiopia ET-BIO-143 x   x   Georgia GE-BIO-143 x   x   Ghana GH-BIO-143 x   x   Guatemala GT-BIO-143 x   x   Haiti HT-BIO-143 x   x   India IN-BIO-143   x x   Indonesia ID-BIO-143 x   x   Japan JP-BIO-143 x   x   Jordan JO-BIO-143 x   x   Kazakhstan KZ-BIO-143 x   x   Kenya KE-BIO-143 x   x   Kyrgyzstan KG-BIO-143 x   x   Liechtenstein LI-BIO-143 x      Mali ML-BIO-143 x      Mexico MX-BIO-143 x   x   Morocco MA-BIO-143 x   x   Namibia NA-BIO-143 x   x   Nepal NP-BIO-143 x   x   Nicaragua NI-BIO-143 x   x   Niger NE-BIO-143 x   x   Nigeria NG-BIO-143 x   x   Occupied Palestinian territory PS-BIO-143 x   x   Pakistan PK-BIO-143 x   x   Paraguay PY-BIO-143 x   x   Peru PE-BIO-143 x  x x   Philippines PH-BIO-143 x   x   Russia RU-BIO-143 x   x  x Rwanda RW-BIO-143 x   x   Sierra Leone SL-BIO-143 x   x   Singapore SG-BIO-143    x   South Africa ZA-BIO-143 x   x   Sri Lanka LK-BIO-143 x   x   Sudan SD-BIO-143 x   x   Syria SY-BIO-143 x      Tajikistan TJ-BIO-143 x   x   Taiwan TW-BIO-143 x   x   Tanzania TZ-BIO-143 x   x   Thailand TH-BIO-143 x   x   Togo TG-BIO-143 x   x   Uganda UG-BIO-143 x   x  x Ukraine UA-BIO-143 x x  x  x United Arab Emirates AE-BIO-143    x   Uzbekistan UZ-BIO-143 x   x  x Venezuela VE-BIO-143 x   x   Vietnam VN-BIO-143 x  x x   (12) in the entry relating to IMO Control Private Limited, point 2 is replaced by the following: 2. Internet address: www.imocontrol.in ; (13) the entry relating to Istituto Mediterraneo di Certificazione s.r.l. is deleted; (14) the entry relating to Letis S.A. is amended as follows: (a) point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Argentina AR-BIO-135   x    Bolivia BO-BIO-135 x   x   Canada CA-BIO-135    x   Paraguay PY-BIO-135 x   x   Peru PE-BIO-135 x  x    Uruguay UY-BIO-135 x      (b) point 4 is replaced by the following: 4. Exceptions: in-conversion products, products covered by Annex III ; (15) in the entry relating to Organic agriculture certification Thailand, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Indonesia ID-BIO-121 x   x   Laos LA-BIO-121 x   x   Malaysia MY-BIO-121    x   Myanmar/Burma MM-BIO-121    x   Nepal NP-BIO-121    x   Thailand TH-BIO-121 x   x   Vietnam VN-BIO-121 x   x   (16) the entry relating to Organic Food Development Center is deleted; (17) in the entry relating to Organska Kontrola, point 1 is replaced by the following: 1. Address: Dzemala BijediÃ a br.2, 71000 Sarajevo, Bosnia and Herzegovina . (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence.